Exhibit 10.2

CROWN HOLDINGS, INC.

ISSUANCE BY

CROWN AMERICAS, LLC

and

CROWN AMERICAS CAPITAL CORP. V

OF

$400,000,000 4.250% Senior Notes due 2026

Purchase Agreement

September 8, 2016

Citigroup Global Markets Inc.

    As Representative of the several Initial

    Purchasers named in Schedule I hereto

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

Crown Holdings, Inc., a Pennsylvania corporation (“Holdings”), and the indirect
parent company of Crown Americas, LLC, a Pennsylvania limited liability company
(the “Company”) and Crown Americas Capital Corp. V, a Delaware corporation
(“Crown Americas Capital V” and, together with the Company, the “Issuers”),
proposes that the Issuers issue and sell to the several purchasers named in
Schedule I hereto (the “Initial Purchasers”), for whom Citigroup Global Markets
Inc. (the “Representative”) is acting as representative, $400,000,000 aggregate
principal amount of their 4.250% Senior Notes due 2026 (the “Notes”). The Notes
will be issued pursuant to an indenture to be dated as of September 15, 2016
(the “Indenture”) among the Issuers, Holdings, as a guarantor, the other
guarantors named in Schedule II hereto (together with Holdings, the “Guarantors”
and, together with the Issuers, the “Companies”) and U.S. Bank National
Association, as trustee (the “Trustee”). The Notes will have the benefit of the
guarantees (the “Guarantees” and, together with the Notes, the “Securities”)
provided for in the Indenture. The use of the neuter in this Purchase Agreement
(this “Agreement”) shall include the feminine and masculine wherever
appropriate. Certain terms used herein are defined in Section 18 hereof.



--------------------------------------------------------------------------------

As described in the Pricing Disclosure Package and the Final Memorandum (each as
defined below), the Issuer intends to use the net proceeds from the issuance and
sale of the Securities, together with other available funds (including the
expected net proceeds of the offering of the Euro Notes (as hereinafter
defined), if any) (i) to repay Term A Loans (the “Term A Loans”) outstanding
under that certain credit agreement, dated as of December 19, 2013, among Crown
Americas LLC, the Issuer, Crown Metal Packaging Canada LP and each of the
Subsidiary Borrowers from time to time party hereto, as borrowers, Holdings,
Crown International Holdings, Inc., and Crown Cork & Seal Company, Inc., as
parent guarantors, the lenders referred to therein, Deutsche Bank AG New York
Branch, as administrative agent, Deutsche Bank AG London Branch, as U.K.
administrative agent, and Deutsche Bank AG Canada Branch, as Canadian
administrative agent, as such credit agreement has been amended, amended and
restated or otherwise modified from time to time prior to the Closing Date (such
agreement, the “Existing Credit Agreement,” and such repayment, the
“Refinancing”) and (ii) to pay fees and expenses associated with the offering of
the Notes and the Euro Notes and for general corporate purposes.

Holders of the Securities will also have the benefit of a registration rights
agreement to be dated as of September 15, 2016 (the “Registration Rights
Agreement”) among the Companies and the Representative. Pursuant to the
Registration Rights Agreement, the Companies will agree to register the
Securities under the Act subject to the terms and conditions therein specified.

This Agreement, the Securities, the Indenture, the Registration Rights
Agreement, and the agreements and instruments to which Holdings or any of its
subsidiaries is a signatory relating to the consummation of the transactions
contemplated hereby and the issuance and sale of the Securities contemplated
hereby, collectively, are referred to herein as the “Transaction Documents”.

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

In connection with the sale of the Securities, the Companies have prepared a
preliminary offering memorandum dated September 7, 2016 (including the
information incorporated by reference therein, the “Preliminary Memorandum”),
setting forth or including a description of the terms of the Securities, the
terms of the offering of the Securities, a description of the Companies and any
material developments relating to the Companies occurring after the date of the
most recent historical financial statements included therein. As used herein,
“Pricing Disclosure Package” shall mean the Preliminary Memorandum, as
supplemented or amended by the written communications listed on Annex A hereto
in the most recent form that has been prepared and delivered by the Companies to
the Initial Purchasers in connection with their solicitation of offers to
purchase Securities prior to the time when sales of the Securities were first
made (the “Time of Execution”). Promptly after the Time of Execution and in any
event no later than the second Business Day following the Time of Execution, the
Companies will prepare and deliver to the Initial Purchasers a final offering
memorandum (including the information incorporated by reference therein, the
“Final Memorandum”), which will consist of the Preliminary Memorandum with such
changes therein as are required to reflect the information contained in the
amendments or supplements listed on Annex A hereto. The Companies hereby confirm
that they have authorized the use of the Pricing Disclosure Package, the Final
Memorandum and the Recorded Road Show (as defined below) in connection with the
offer and sale of the Securities by the Initial Purchasers.

 

2



--------------------------------------------------------------------------------

1. Representations and Warranties. As of the Time of Execution and at the
Closing Date (as defined in Section 3 below), the Companies, jointly and
severally, represent and warrant to and agree with each of the Initial
Purchasers as follows (references in this Section 1 to the “Offering Memorandum”
are to (i) the Pricing Disclosure Package in the case of representations and
warranties made as of the Time of Execution and (ii) both the Pricing Disclosure
Package and the Final Memorandum in the case of representations and warranties
made at the Closing Date):

(a) The Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Time of Execution, the Pricing Disclosure
Package does not, and on the Closing Date, will not, and the Final Memorandum as
of its date and on the Closing Date will not, contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Companies make no
representation or warranty as to the information contained in or omitted from
the Pricing Disclosure Package and Final Memorandum, in reliance upon and in
conformity with information furnished in writing to the Companies by or on
behalf of the Initial Purchasers specifically for inclusion therein. The
Companies have not distributed or referred to and will not distribute or refer
to any written communications (as defined in Rule 405 of the Act) that
constitute an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Companies or their agents and representatives
(other than the Pricing Disclosure Package and Final Memorandum) an “Issuer
Written Communication”) other than the Pricing Disclosure Package, the Final
Memorandum and the recorded electronic road show made available to investors
(the “Recorded Road Show”). Any information in an Issuer Written Communication
that is not otherwise included in the Pricing Disclosure Package and the Final
Memorandum does not conflict with the Pricing Disclosure Package or the Final
Memorandum, and each Issuer Written Communication, when taken together with the
Pricing Disclosure Package, does not at the Time of Execution and, when taken
together with the Final Memorandum at the Closing Date, will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

(b) None of the Companies or their respective Affiliates, or any person acting
on behalf of any of them (other than the Initial Purchasers, as to which the
Companies make no representation or warranty), has, directly or indirectly, made
offers or sales of any security, or solicited offers to buy any security, under
circumstances that would require the registration of the Securities under the
Act. Assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 4 of this Agreement, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers or
the initial resale of the Securities by the Initial Purchasers, in each case, in
the manner contemplated by this Agreement, to register any of the Securities
under the Act or to qualify the Indenture under the Trust Indenture Act.

 

3



--------------------------------------------------------------------------------

(c) None of the Companies or their respective Affiliates, or any person acting
on behalf of any of them (other than the Initial Purchasers, as to which the
Companies make no representation or warranty), has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with any offer or sale of the Securities in the United States.

(d) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

(e) None of the Companies or their respective Affiliates, or any person acting
on behalf of any of them (other than the Initial Purchasers, as to which the
Companies make no representation or warranty), has engaged in any “directed
selling efforts” with respect to the Securities, and each of the Companies and
their respective Affiliates has complied with the “offering restrictions”
requirement of Regulation S. Terms used in this paragraph have the meanings
given to them by Regulation S.

(f) No securities of any of the Companies are of the same class (within the
meaning of Rule 144A under the Act) as any of the Securities and listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system.

(g) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities), will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U or X of the Board of Governors of the Federal Reserve System.

(h) None of the Companies or their respective subsidiaries is, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Offering Memorandum none of them will be,
required to register as an “investment company” within the meaning of the
Investment Company Act.

(i) Holdings is subject to the reporting requirements of, and has timely filed
all material required to be filed by it pursuant to, Section 13 or Section 15(d)
of the Exchange Act.

(j) None of the Companies or their respective Affiliates has paid or agreed to
pay to any person any compensation for soliciting another to purchase any
securities of any of them (except as contemplated by this Agreement).

(k) None of the Companies or their respective Affiliates has taken, directly or
indirectly, any action designed to cause or which has constituted or which might
reasonably be expected to cause or result, under the Exchange Act or otherwise,
in the stabilization or manipulation of the price of any security of any of them
to facilitate the sale or resale of the Securities.

 

4



--------------------------------------------------------------------------------

(l) The information to be provided by the Issuers pursuant to Section 5(h)
hereof will not, at the date thereof, contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(m) The statements in the Offering Memorandum set forth or referenced under the
headings “Crown’s Business—Legal Proceedings”, “Description of Certain
Indebtedness”, “Description of the Notes”, “Exchange Offer; Registration Rights”
and “Material U.S. Federal Income Tax Considerations” fairly summarize the
matters therein described.

(n) The statistical and market-related data included in the Offering Memorandum
are based on or derived from sources which the Companies believe to be reliable
and accurate in all material respects.

(o) There are no contracts, agreements or other documents or pending legal or
governmental proceedings to which any of the Companies or their respective
subsidiaries is a party or any property of any of the Companies or their
respective subsidiaries is subject that would be required to be described in a
prospectus under the Act that have not been described in the Offering
Memorandum. The contracts, agreements and other documents so described in the
Offering Memorandum are in full force and effect on the date of this Agreement.
None of the Companies or their respective subsidiaries or, to the knowledge of
any Company, any other party is in breach of or default under any such
contracts, agreements or other documents, other than a breach or default that
would not reasonably be expected to have a material adverse effect on (i) the
issue and sale of the Securities or the consummation of the other transactions
contemplated by the Transaction Documents (including, without limitation, the
Refinancing and the application of the proceeds from the issuance of the
Securities) or (ii) the condition (financial or otherwise), prospects, earnings,
business or properties of Holdings and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business
(“Material Adverse Effect”).

(p) Holdings and each of its subsidiaries have been duly organized and are
validly existing as a corporation or other legal entity in good standing (to the
extent that such concept exists under the laws of such jurisdiction) under the
laws of the jurisdiction in which they are organized, with full corporate or
other statutory power and authority to own or lease, as the case may be, and
operate their properties and conduct their business as described in the Offering
Memorandum. Holdings and each of its subsidiaries are duly qualified to do
business as a foreign corporation or other legal entity and are in good standing
under the laws of each jurisdiction which requires such qualification, except
where the failure to do so qualify or be in good standing would not reasonably
be expected to result in a Material Adverse Effect.

(q) All the outstanding shares of capital stock of each subsidiary of Holdings
have been duly and validly authorized and issued and are fully paid and except
as set forth in the Offering Memorandum, all outstanding shares of capital stock
of such subsidiaries are owned by Holdings, either directly or through wholly
owned subsidiaries,

 

5



--------------------------------------------------------------------------------

free and clear of any perfected security interest or any other security
interests, claims, liens or encumbrances, except for any such perfected security
interests, or other security interests, claims, liens or encumbrances described
in the Offering Memorandum or that would not reasonably be expected to result in
a Material Adverse Effect or an Event of Default (as defined in the Indenture).

(r) Holdings’ capitalization is, on the basis stated in the Offering Memorandum,
as set forth in the “Actual” column of the table set forth under the heading
“Capitalization” in the Offering Memorandum. On the Closing Date, Holdings’
capitalization will be, on the basis stated in the Offering Memorandum,
consistent in all material respects with the “As Further Adjusted” column of the
table set forth under the heading “Capitalization” in the Offering Memorandum.

(s) This Agreement has been duly authorized, executed and delivered by each
Company and, assuming the due authorization, execution and delivery thereof by
the Initial Purchasers, will constitute the legal, valid and binding obligation
of each Company, enforceable against such Company in accordance with its terms
(except that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity and except that
any rights to indemnity and contribution further may be limited or prohibited by
Federal or state securities laws and public policy considerations).

(t) The Indenture has been duly authorized by each of the Companies and,
assuming the due authorization, execution and delivery thereof by the Trustee,
when executed and delivered by each of the Companies, will constitute the legal,
valid and binding obligation of each of the Companies, enforceable against each
of the Companies in accordance with its terms (except that the enforcement
thereof may be subject to applicable bankruptcy, reorganization, insolvency,
fraudulent conveyance, moratorium or other laws of general applicability
affecting creditors’ rights generally from time to time in effect and to general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought regardless of whether such enforcement is considered in
a proceeding at law or in equity). The Indenture meets the requirements for
qualification under the Trust Indenture Act.

(u) The Notes have been duly authorized by the Issuers and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms hereof,
will have been duly executed and delivered by the Issuers and will constitute
the legal, valid and binding obligations of the Issuers, entitled to the
benefits of the Indenture and enforceable against the Issuers in accordance with
their terms (except that the enforcement thereof may be subject to applicable
bankruptcy, reorganization, insolvency, fraudulent conveyance, moratorium or
other laws of general applicability affecting creditors’ rights generally from
time to time in effect and to general principles of equity and the discretion of
the court before which any proceeding therefor may be brought regardless of
whether such enforcement is considered in a proceeding at law or in equity).

 

6



--------------------------------------------------------------------------------

(v) The Guarantees have been duly authorized by the Guarantors and, when the
Notes have been executed in accordance with the provisions of the Indenture,
will have been duly executed and delivered by the Guarantors and will constitute
legal, valid and binding obligations of the Guarantors, entitled to the benefits
of the Indenture and enforceable against the Guarantors in accordance with their
terms (except that the enforcement thereof may be subject to applicable
bankruptcy, reorganization, insolvency, fraudulent conveyance, moratorium or
other laws of general applicability affecting creditors’ rights generally from
time to time in effect and to general principles of equity and the discretion of
the court before which any proceeding therefor may be brought regardless of
whether such enforcement is considered in a proceeding at law or in equity).

(w) The Registration Rights Agreement has been duly authorized by each of the
Companies and, assuming the due authorization, execution and delivery thereof by
the Representative when executed and delivered by each of the Companies, will
constitute the legal, valid and binding obligation of each of the Companies,
enforceable against each of the Companies in accordance with its terms (except
that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity and except that
any rights to indemnity and contribution further may be limited or prohibited by
Federal or state securities laws and public policy considerations).

(x) No holder of securities of any of the Companies will be entitled to have
such securities registered under the registration statements required to be
filed by the Companies pursuant to the Registration Rights Agreement other than
as expressly permitted thereby.

(y) Each other Transaction Document has been duly authorized by each Company a
party thereto and, assuming the due authorization, execution and delivery
thereof by the other parties thereto, when executed and delivered by each such
Company will constitute the legal, valid and binding obligation of each such
Company, enforceable against each such Company in accordance with its terms
(except that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity and except that
any rights to indemnity and contribution further may be limited or prohibited by
Federal or state securities laws and public policy considerations).

 

7



--------------------------------------------------------------------------------

(z) The documents (or portions thereof) incorporated by reference in the
Offering Memorandum when they became effective or were filed with the
Commission, as the case may be, complied as to form in all material respects
with the requirements of the Act or the Exchange Act, as applicable, and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(aa) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the issue and sale of
the Securities or the consummation of the transactions contemplated by any of
the Transaction Documents, except (i) in the case of compliance with the terms
of the Registration Rights Agreement such as will be obtained under the Act and
the Trust Indenture Act, (ii) such as may be required under the blue sky laws of
any state in connection with the purchase and distribution of the Securities by
the Initial Purchasers in the manner contemplated herein and in the Offering
Memorandum and the Registration Rights Agreement, and except where the failure
to obtain the same would not reasonably be expected to have a Material Adverse
Effect.

(bb) None of the execution and delivery by any of the Companies party thereto of
any of the Transaction Documents, the issue and sale of the Securities, the
consummation of the other transactions contemplated by the Transaction Documents
(including, without limitation, the Refinancing and the application of the
proceeds from the issuance of the Securities) will conflict with, result in a
breach or violation or imposition of any lien, charge or encumbrance upon any
property or assets of any of the Companies or their respective subsidiaries
pursuant to (i) the organizational documents of Holdings or any of its
subsidiaries; (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement, credit agreement or other agreement,
obligation, condition, covenant or instrument to which Holdings or any of its
subsidiaries is a party or bound or to which any property or assets of Holdings
or any of its subsidiaries is subject; or (iii) any statute, law, rule,
regulation, judgment, order or decree applicable to Holdings or any of its
subsidiaries or any property or assets of Holdings or any of its subsidiaries of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority having jurisdiction over Holdings or any of its subsidiaries
or property or assets of any of its subsidiaries, except, in the case of
clauses (ii) and (iii) above, as would not reasonably be expected to have a
Material Adverse Effect or to materially adversely affect the rights of the
holders of the Securities or of the Initial Purchasers under the Transaction
Documents.

(cc) The consolidated historical financial statements and schedules of Holdings
and its consolidated subsidiaries included in the Offering Memorandum present
fairly in all material respects the financial condition, results of operations
and cash flows of Holdings and its consolidated subsidiaries as of the dates and
for the periods indicated, comply as to form in all material respects with the
applicable requirements of the Act and have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). The
selected historical financial data set forth under the caption “Selected
Historical Financial Data” in the Offering Memorandum comply as to form in all
material respects with the applicable requirements of the Act (except that
historical data for the fiscal years

 

8



--------------------------------------------------------------------------------

ended December 31, 2011 and 2012 is omitted) and have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved (except as otherwise noted therein). The
financial data set forth under the caption “Summary—Summary Historical and
Adjusted Consolidated Condensed Financial Data” in the Offering Memorandum
fairly present, on the basis stated in the Offering Memorandum, the information
included therein. The adjusted and pro forma financial data included in the
Offering Memorandum include assumptions that provide a reasonable basis for
presenting the significant effects directly attributable to the transactions and
events described therein, the related adjustments give appropriate effect to
those assumptions, and the adjustments reflect the proper application of those
adjustments to the historical amounts in the adjusted financial data included in
the Offering Memorandum.

(dd) Other than as set forth in the Offering Memorandum, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Holdings or any of its subsidiaries or any property or
assets of Holdings or any of its subsidiaries is pending or, to the knowledge of
Holdings, threatened that would reasonably be expected to have a Material
Adverse Effect.

(ee) Holdings and each of its subsidiaries own or lease all such properties as
are necessary to the conduct of their operations as presently conducted.
Holdings and each of its subsidiaries have good and marketable title to, or
valid leasehold interests in, or easements or other limited property interests
in, or are licensed to use, all their material properties and assets, except for
minor defects that do not interfere with their ability to conduct their business
as currently conducted or utilize such properties and assets for their intended
purposes, and except where failure to have such title, leasehold interests,
easements or other limited property interests or licenses to use, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
All material properties and assets of Holdings and its subsidiaries are free and
clear of all liens, charges, encumbrances or restrictions, except for Permitted
Liens (as defined in the Indenture) and as described in the Offering Memorandum.
Each of the Companies and their respective subsidiaries has good and marketable
title to all personal property it purports to own, except as described in the
Offering Memorandum.

(ff) Neither Holdings nor any of its subsidiaries is in violation or default of
(i) any provision of its organizational documents; (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement, credit agreement or other agreement, obligation, condition, covenant
or instrument to which it is a party or bound or to which its property or assets
is subject; or (iii) any statute, law, rule, regulation, judgment, order or
decree applicable to it or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over it or any such subsidiaries or any of their respective
property or assets, except, in the case of clauses (ii) and (iii) above, for any
such violation or default which would not reasonably be expected to have a
Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(gg) PricewaterhouseCoopers LLP (the “Independent Accountants”), who have
certified certain financial statements of Holdings and its consolidated
subsidiaries and delivered their report with respect to the audited consolidated
financial statements and schedules included in the Offering Memorandum, are
independent public accountants with respect to Holdings within the meaning of
the Act and the Exchange Act and the related published rules and regulations
thereunder.

(hh) Holdings and each of its subsidiaries have timely filed all foreign,
federal, state and local tax returns (or the equivalents thereof) that are
required to be filed or have requested extensions thereof (except in any case in
which the failure so to file would not reasonably be expected to have a Material
Adverse Effect). Holdings and each of its subsidiaries have timely paid all
taxes required to be paid by them whether or not shown in such returns
(including withholding taxes) and any other assessment, fine or penalty levied
against them, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is being contested in good faith
or as would not reasonably be expected to have a Material Adverse Effect.

(ii) No labor problem or dispute with the employees of Holdings or any of its
subsidiaries exists or, to the knowledge of the Companies, is threatened or
imminent, and there is no existing or imminent labor disturbance or collective
bargaining activities by the employees of Holdings or any of its subsidiaries
or, to the knowledge of any of the Companies, by the employees of any of the
principal suppliers, contractors or customers of Holdings or any of its
subsidiaries, in each case, that would have a Material Adverse Effect.

(jj) Holdings and each of its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which they are engaged, except,
in each case, as disclosed in the Offering Memorandum or to the extent that such
lack of insurance would not reasonably be expected to have a Material Adverse
Effect. All policies of insurance and fidelity or surety bonds insuring Holdings
or any of its subsidiaries or the businesses, assets, employees, officers and
directors of Holdings or any of its subsidiaries are in full force and effect
other than any policies of insurance and fidelity or surety bonds that, if not
in full force and effect, would not reasonably be expected to have a Material
Adverse Effect. Holdings and each of its subsidiaries are in compliance with the
terms of such policies and instruments in all material respects. There are no
claims by Holdings or any of its subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause, except for such claims which, if
successfully denied, would not reasonably be expected to have a Material Adverse
Effect. Neither Holdings nor any of its subsidiaries has been refused any
insurance coverage sought or applied for. Neither Holdings nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not reasonably be expected to have a Material
Adverse Effect.

 

10



--------------------------------------------------------------------------------

(kk) No subsidiary of Holdings is prohibited, directly or indirectly, from
paying any dividends on such subsidiary’s capital stock, from making any other
distribution on such subsidiary’s capital stock, from repaying to Holdings or
any other subsidiary of Holdings any loans or advances to such subsidiary from
Holdings or such other subsidiary or from transferring any of such subsidiary’s
property or assets to Holdings or any other subsidiary of Holdings, except as
described in or contemplated by the Offering Memorandum (exclusive of any
amendment or supplement thereto).

(ll) Holdings and each of its subsidiaries own or possess adequate licenses or
other rights to use all patents, trademarks, service marks, trade names,
copyrights and know-how that are necessary to conduct their respective
businesses as described in the Offering Memorandum, except where the failure to
own or possess such licenses or other rights to use such patents, trademarks,
service marks, trade names, copyrights and know-how would not reasonably be
expected to have a Material Adverse Effect. Neither Holdings nor any of its
subsidiaries has received any notice of infringement of or conflict with (or
knows of any such infringement of or conflict with) asserted rights of others
with respect to any patents, trademarks, service marks, trade names, copyrights
or know-how that, if such assertion of infringement or conflict were sustained,
could have a Material Adverse Effect.

(mm) Holdings and each of its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by the appropriate federal, state or
foreign regulatory authorities necessary to conduct their respective businesses
as currently conducted, except where the failure to possess such licenses,
certificates, permits or other authorizations would not reasonably be expected
to have a Material Adverse Effect, and neither Holdings nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to have a Material Adverse Effect.

(nn) Holdings and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Holdings and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, management to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles.

(oo) (i) Holdings and each of its subsidiaries are in compliance in all material
respects with any and all applicable foreign, federal, state and local laws and
regulations and rules of common law relating to pollution or the protection of
the environment, natural resources or occupational health and safety, including
without limitation those relating to the release or threat of release of
Hazardous Materials (“Environmental

 

11



--------------------------------------------------------------------------------

Laws”); (ii) Holdings and each of its subsidiaries have received and are in
compliance in all material respects with all permits, licenses or other
approvals required of it under applicable Environmental Laws to conduct their
businesses as currently conducted; (iii) neither Holdings nor any of its
subsidiaries has received written notice of any actual or potential liability
for the investigation or remediation of any Hazardous Materials; (iv) there is
no civil, criminal or administrative action, suit, demand, claim, hearing,
notice of violation, investigation, proceeding, notice or demand letter or
request for information pending or, to the knowledge of any of the Companies,
threatened against Holdings or any of its subsidiaries under any Environmental
Law; (v) no lien, charge, encumbrance or restriction has been recorded under any
Environmental Law with respect to any assets, facility or property owned,
operated, leased or controlled by Holdings or any of its subsidiaries;
(vi) neither Holdings nor any of its subsidiaries is subject to any order,
decree, consent, settlement or agreement requiring, or is otherwise obligated or
required to perform, any response or corrective action relating to any Hazardous
Materials; (vii) neither Holdings nor any of its subsidiaries has received
written notice that it has been identified as a potentially responsible party
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (“CERCLA”), or any comparable state or foreign law;
(viii) no property or facility of Holdings or any of its subsidiaries is
(x) listed or, to the knowledge of the Companies, proposed for listing on the
National Priorities List under CERCLA or (y) listed in the Comprehensive
Environmental Response, Compensation and Liability Information System List
promulgated pursuant to CERCLA, or on any comparable list maintained by any
governmental authority; and (ix) there are no past or present actions, events,
operations or activities which would reasonably be expected to prevent or
interfere with compliance by Holdings or any of its subsidiaries with any
applicable Environmental Law or result in liability (including, without
limitation, fines or penalties) under any applicable Environmental Law, except,
in the case of each of clauses (i) through (ix) above, as (A) described in the
Offering Memorandum (exclusive of any amendment or supplement thereto) or
(B) would not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect. “Hazardous Materials” means any hazardous or toxic
substance, chemical, material, pollutant, waste, contaminant or constituent,
which is subject to regulation under or could give rise to liability under any
Environmental Law.

(pp) In the ordinary course of its business, Holdings periodically reviews the
effect of Environmental Laws on the business, operations and properties of
Holdings and its subsidiaries, in the course of which it seeks to identify and
evaluate associated costs and liabilities. On the basis of such review, and
except as described in the Offering Memorandum, Holdings does not reasonably
expect that such associated costs and liabilities would, singly or in the
aggregate, have a Material Adverse Effect.

(qq) Holdings and each of its subsidiaries have fulfilled their obligations, if
any, under the minimum funding standards of Section 302 of the United States
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and the
regulations and published interpretations thereunder with respect to each “plan”
(as defined in Section 3(3) of ERISA and such regulations and published
interpretations) in which employees of any of the Companies or their respective
subsidiaries are eligible to

 

12



--------------------------------------------------------------------------------

participate, and each such plan is, and on the Closing Date will be, in
compliance in all material respects with the presently applicable provisions of
ERISA and such regulations and published interpretations. Neither Holdings nor
any of its subsidiaries has incurred any unpaid liability to the Pension Benefit
Guaranty Corporation (other than for the payment of premiums in the ordinary
course) under Title IV of ERISA.

(rr) None of the Companies or any of their respective Affiliates or any
director, officer, agent or employee of any of the Companies or their respective
Affiliates has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977; (iv) violated or is in
violation of any provision of the Bribery Act 2010 of the United Kingdom or
(v) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment. Holdings and its subsidiaries have instituted and will
maintain and enforce, policies and procedures designed to ensure compliance by
Holdings with all applicable anti-bribery and anti-corruption laws.

(ss) The operations of Holdings and its subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions that apply to
Holdings or its subsidiaries, the rules and regulations thereunder, and any
related or similar rules, regulations or guidelines, issued administered or
enforced by any relevant governmental agency (collectively, the “Money
Laundering Laws”), and no material action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving
Holdings or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of Holdings, threatened.

(tt) None of Holdings or any of its subsidiaries or, to the knowledge of
Companies, any of their respective Affiliates, any director, officer, agent or
employee of Holdings or any of its subsidiaries is or has been in violation of
any applicable economic or trade sanctions or laws relating to money laundering,
unlawful financial activities or unlawful use or appropriation of corporate
funds, including those administered by the Office of Foreign Assets Control of
the U.S. Department of Treasury, European Union, the United Nations Security
Council, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”) or is the subject or the target of Sanctions or
owned 50% or more by or otherwise controlled by or acting on behalf of one or
more persons or entities that are the subject to Sanctions or located, organized
or resident in a country or territory that is the subject to Sanctions
(especially but not limited to Cuba, Iran, Syria, Sudan, North Korea and the
Crimean Region, each a “Sanctioned Country”); the Issuers agree that they will
not directly or indirectly use the proceeds of the offering and sale of the
Securities, or lend, contribute or otherwise make available such proceeds to any
person or entity, or any subsidiary, joint venture partner or sub-division of
such other person or entity, for the purpose of financing or facilitating the
activities of any person or entity then subject to Sanctions or in a Sanctioned
Country.

 

13



--------------------------------------------------------------------------------

(uu) Except as disclosed in the Offering Memorandum, and subject to the
limitations described therein, no income, stamp or other taxes or levies,
imposts, deductions, charges, compulsory loans or withholdings whatsoever
(collectively, “Taxes”) are or will be, under applicable law, the United States
or any other jurisdiction of incorporation, organization, formation, tax
residency or place of business, as the case may be, of the Companies, or a
jurisdiction in which any Company has a paying agent (for the avoidance of
doubt, such paying agent not to include any Guarantor) with respect to the
Notes, or any political subdivision thereof or therein (each, a “Taxing
Jurisdiction”), imposed on, assessed against, levied against or collected with
respect to any holder of the Notes by any such Taxing Jurisdiction on or in
respect of principal, interest, premiums and penalties or other amounts payable
under the Securities, or on account of the issue and sale, by the Companies or
the execution, delivery or performance of this Agreement, the Indenture or the
Registration Rights Agreement or any payments hereunder or thereunder, except
for Taxes of a holder of the Notes levied, imposed, deducted, charged,
compulsorily lent or withheld by any jurisdiction where such holder is
incorporated, organized, formed or tax resident.

(vv) The fair value and present fair saleable value of the assets of each of the
Issuers and their respective subsidiaries exceeds, and immediately after the
consummation of the issue and sale of the Securities and the consummation of the
other transactions contemplated by the Transaction Documents will exceed, the
sum of its stated liabilities and identified contingent liabilities. None of the
Companies or their respective subsidiaries is, and immediately after the
consummation of the issue and sale of the Securities and the consummation of the
other transactions contemplated by the Transaction Documents none of them will
be, (x) left with unreasonably small capital with which to carry on its business
as it is proposed to be conducted, (y) unable to pay its debts (contingent or
otherwise) as they mature or (z) otherwise insolvent.

(ww) Holdings and its subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
is designed to ensure that information required to be disclosed by Holdings in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to Holdings’ management as
appropriate to allow timely decisions regarding required disclosure. Holdings
and its subsidiaries have carried out evaluations, with the participation of
management, of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

Any certificate signed by any officer of any of the Companies and delivered to
the Initial Purchasers or counsel for the Initial Purchasers pursuant to this
Agreement shall be deemed a representation and warranty by such Company, as to
matters covered thereby, to each Initial Purchaser.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Issuers agree to sell
to each Initial Purchaser, and each Initial Purchaser agrees, severally and not
jointly, to purchase from the Issuers, at a purchase price equal to 98.75% of
the principal amount thereof, plus accrued interest, if any, from September 15,
2016 to the Closing Date, the principal amount of Securities set forth opposite
such Initial Purchaser’s name in Schedule I hereto.

 

14



--------------------------------------------------------------------------------

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on September 15, 2016, or at such time
on such later date (not later than September 22, 2016) as the Initial Purchasers
shall designate, which date and time may be postponed among the Initial
Purchasers and the Issuers or as provided in Section 9 hereof (such date and
time of delivery and payment for the Securities being herein called the “Closing
Date”). Delivery of the Securities shall be made to the Initial Purchasers for
the respective accounts of the several Initial Purchasers against payment by the
several Initial Purchasers of the purchase price thereof to or upon the order of
the Company by wire transfer payable in same-day funds to the account specified
by the Company. Delivery of the Securities shall be made through the facilities
of The Depository Trust Company, or its designated custodian, unless the Initial
Purchasers shall otherwise instruct.

4. Offering by Initial Purchasers. Each Initial Purchaser, severally and not
jointly, represents and warrants to and agrees with the Issuers that:

(a) It is a qualified institutional buyer as defined in Rule 144A under the Act
(a “QIB”), and an “accredited investor” within the meaning of Rule 501 of the
Act and acknowledges that it is purchasing the Securities pursuant to a private
sale exemption from registration under the Act.

(b) It has not offered or sold, and will not offer or sell, any Securities
except (i) to those it reasonably believes to be qualified institutional buyers
(as defined in Rule 144A under the Act) and that, in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
such Securities is aware that such sale is being made in reliance on Rule 144A
or (ii) in accordance with the restrictions set forth in Exhibit A hereto. Each
of the Initial Purchasers will comply with all applicable laws and regulations
in each jurisdiction in which it acquires, offers, sells or delivers Securities
or has in its possession or distributes the Pricing Disclosure Package, the
Final Memorandum, any Issuer Written Communication or any such other material,
in all cases at its own expense, except as provided in Section 5(m).

(c) Neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in the United States or in any manner involving a public
offering within the meaning of Section 4(a) of the Act.

(d) Each Initial Purchaser acknowledges and agrees that the Issuers and, for the
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Section 6(a) and 6(b), (i) counsel for the Companies and counsel for Holdings
and (ii) counsel for the Initial Purchasers, respectively, may rely upon the
accuracy of the representations and warranties of such Initial Purchaser, and
compliance of such Initial Purchaser with its agreements, contained in
paragraphs 4(a) through (c), above, and such Initial Purchaser hereby consents
to such reliance.

 

15



--------------------------------------------------------------------------------

5. Agreements. The Companies, jointly and severally, agree with each Initial
Purchaser that:

(a) The Companies will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in paragraph
(c) below, as many copies of the Pricing Disclosure Package, any Issuer Written
Communication and the Final Memorandum and any amendments and supplements
thereto as they may reasonably request and each as so delivered shall be in form
and substance reasonably satisfactory to the Representative.

(b) The Companies will not amend or supplement the Pricing Disclosure Package or
the Final Memorandum, other than by filing documents under the Exchange Act that
are incorporated by reference therein, or distribute or refer to any Issuer
Written Communication, in each case, without the prior written consent of the
Representative; provided, however, that prior to the completion of the
distribution of the Securities by the Initial Purchasers (as determined by the
Representative in its sole discretion), Holdings and its subsidiaries will not
file any document under the Exchange Act that is incorporated by reference in
the Pricing Disclosure Package or the Final Memorandum unless, prior to such
proposed filing, the Companies have furnished the Representative with a copy of
such document for their review and the Representative has not reasonably
objected to the filing of such document. The Companies will promptly advise the
Initial Purchasers when any document filed under the Exchange Act that is
incorporated by reference in the Pricing Disclosure Package or the Final
Memorandum shall have been filed with the Commission. The Companies will
promptly, upon the reasonable request of the Representative or counsel for the
Initial Purchasers, make any amendments or supplements to the Pricing Disclosure
Package and the Final Memorandum that may be necessary or advisable in
connection with the resale of the Notes by the Initial Purchasers.

(c) If at any time prior to the completion of the sale of the Securities by the
Initial Purchasers (as determined by the Representative), (i) any governmental
or regulatory authority issues any order preventing or suspending the use of any
of the Pricing Disclosure Package or the Final Memorandum or (ii) any event
occurs as a result of which the Pricing Disclosure Package, any Issuer Written
Communication or the Final Memorandum, as then amended or supplemented, would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made or the circumstances then prevailing, not misleading,
or if it should be necessary to amend or supplement the Pricing Disclosure
Package, any Issuer Written Communication or the Final Memorandum to comply with
applicable law, the Companies will promptly (i) notify the Initial Purchasers of
any such event; (ii) subject to the requirements of paragraph (b) of this
Section 5, prepare an amendment or supplement that will correct such statement
or omission or effect such compliance; and (iii) supply any supplemented or
amended Pricing Disclosure Package, Issuer Written Communication or the Final
Memorandum to the Initial Purchasers and counsel for the Initial Purchasers
without charge in such quantities as they may reasonably request.

 

16



--------------------------------------------------------------------------------

(d) To the extent a Company may do so under applicable law, the Companies will
arrange, if necessary, for the qualification of the Securities for sale by the
Initial Purchasers under the laws of such jurisdictions as the Initial
Purchasers may reasonably designate and will maintain such qualifications in
effect so long as required for the sale of the Securities; provided that in no
event shall any Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified, to execute a general consent to
service of process in any jurisdiction with respect to which such a consent has
not been previously executed or to subject itself to taxation in any
jurisdiction wherein it would not otherwise be subject to tax but for the
requirements of this paragraph. The Companies will promptly advise the
Representative of the receipt by any Company of any notification with respect to
the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

(e) The Companies will not, and will not permit any of their respective
Affiliates to, resell any Securities that have been acquired by any of them.

(f) None of the Companies or their respective Affiliates, or any person acting
on behalf of any of them, will, directly or indirectly, make offers or sales of
any security, or solicit offers to buy any security, under circumstances that
would require the registration of the Securities under the Act.

(g) None of the Companies or their respective Affiliates, or any person acting
on behalf of any of them, will engage in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with any
offer or sale of the Securities in the United States.

(h) So long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, each Company will, during any period in
which it is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act or it is not exempt from such reporting requirements pursuant to
and in compliance with Rule 12g3-2(b) under the Exchange Act, provide to each
holder of such restricted securities and to each prospective purchaser (as
designated by such holder) of such restricted securities, upon the request of
such holder or prospective purchaser, any information required to be provided by
Rule 144A(d)(4) under the Act. This covenant is intended to be for the benefit
of the holders, and the prospective purchasers designated by such holders, from
time to time, of such restricted securities.

(i) None of the Companies or their respective Affiliates, or any person acting
on behalf of any of them, will engage in any “directed selling efforts” with
respect to the Securities, and each of them will comply with the “offering
restrictions” requirement of Regulation S. Terms used in this paragraph have the
meanings given to them by Regulation S.

 

17



--------------------------------------------------------------------------------

(j) The Companies will cooperate with the Representative and use their
respective reasonable best efforts to permit the Notes to be eligible for
clearance and settlement through The Depository Trust Company.

(k) The Companies will not and will not permit any of their subsidiaries to, for
a period of 90 days following the Time of Execution, without the prior written
consent of the Representative, offer, sell or contract to sell, or otherwise
dispose of (or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by any Company or any Affiliate of any Company or any person in
privity with any Company or any Affiliate of any Company), directly or
indirectly, or announce the offering of any debt securities issued or guaranteed
by any Company (or any subsidiary of a Company) (other than the Securities, debt
under the Existing Credit Agreement, the issuance by Crown European Holdings
S.A. of €600.0 million 2.625% Senior Notes due 2024 issued on the Closing Date
(the “Euro Notes”) and intercompany notes).

(l) The Companies will not take, directly or indirectly, any action designed to
or which has constituted or which might reasonably be expected to cause or
result, under the Act or the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of any Company to facilitate the sale
or resale of the Securities.

(m) The Companies, jointly and severally, agree to pay the costs and expenses
relating to the following matters: (i) the preparation of the Indenture, the
Registration Rights Agreement, the issuance of the Securities and the fees of
the Trustee; (ii) the preparation, printing or reproduction of the Pricing
Disclosure Package and the Final Memorandum and each amendment or supplement
thereto; (iii) the printing (or reproduction) and delivery (including postage,
air freight charges and charges for counting and packaging) of such copies of
the Pricing Disclosure Package and the Final Memorandum, and all amendments or
supplements to either of them, as may, in each case, be reasonably requested for
use in connection with the offering and sale of the Securities; (iv) the
preparation, printing, authentication, issuance and delivery of certificates for
the Securities, including any stamp or transfer taxes in connection with the
original issuance and sale of the Securities; (v) the printing (or reproduction)
and delivery of this Agreement, any blue sky memorandum and all other agreements
or documents printed (or reproduced) and delivered in connection with the
offering of the Securities; (vi) any registration or qualification of the
Securities for offer and sale under the securities or blue sky laws of the
several states (including filing fees and the reasonable fees and expenses of
counsel for the Initial Purchasers relating to such registration and
qualification); (vii) the transportation and other expenses incurred by or on
behalf of the Companies’ representatives in connection with presentations to
prospective purchasers of the Securities; (viii) the fees and expenses of the
Companies’ accountants and the fees and expenses of counsel (including local and
special counsel) for the Companies; (ix) any appraisal or valuation performed in
connection with the offering and sale of the Securities; and (x) all other costs
and expenses incident to the performance by the Companies of their respective
obligations hereunder.

 

18



--------------------------------------------------------------------------------

(n) The Companies will apply the proceeds from the offering and sale of the
Securities as provided under the caption “Use of Proceeds” in the Pricing
Disclosure Package and the Final Memorandum.

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties on the part of the Companies
contained herein at their respective times of execution of this Agreement, as of
the Closing Date and as of any settlement date pursuant to Section 3 hereof, to
the accuracy of the statements of the Companies made in any certificates
pursuant to the provisions hereof, to the performance by the Companies of their
respective obligations hereunder and to the following additional conditions:

(a) The Companies shall have requested and caused (i) Dechert LLP, special
counsel for the Companies, to furnish to the Initial Purchasers their opinion
and negative assurance letter, each delivered on the Closing Date and dated the
Closing Date and addressed to the Initial Purchasers, substantially in the form
of Exhibits B-1 and B-2 hereto (with such modifications as shall be reasonably
acceptable to the Initial Purchasers and their counsel) and (ii) William T.
Gallagher, General Counsel of Holdings, to furnish to the Initial Purchasers his
opinion, delivered on the Closing Date and dated the Closing Date and addressed
to the Initial Purchasers, substantially in the form of Exhibit B-3 hereto (with
such modifications as shall be reasonably acceptable to the Initial Purchasers
and their counsel). In rendering such opinions and assurances, such counsel may
rely (A) as to matters involving the application of laws of any jurisdiction
other than the Commonwealth of Pennsylvania, the State of New York, the Federal
laws of the United States and the Delaware General Corporation Law, to the
extent they deem proper and specified in such opinion, upon the opinion of other
counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Initial Purchasers; and (B) as to matters of
fact, to the extent they deem proper, on certificates of responsible officers of
the Companies and public officials.

(b) The Initial Purchasers shall have received from Cahill Gordon & Reindel LLP,
special counsel for the Initial Purchasers, such opinion or opinions, delivered
on the Closing Date and dated the Closing Date and addressed to the Initial
Purchasers, with respect to such matters as the Initial Purchasers may
reasonably require, and the Companies shall have furnished to such counsel such
documents as they request for the purpose of enabling them to pass upon such
matters.

(c) Holdings shall have furnished to the Initial Purchasers a certificate of
Holdings and the Issuers, signed by the Chairman of the Board or the President
and the principal financial or accounting officer of each of Holdings and the
Issuers, delivered on the Closing Date and dated the Closing Date, to the effect
that the signers of such certificate have carefully examined the Pricing
Disclosure Package and the Final Memorandum, any amendment or supplement to the
Pricing Disclosure Package and the Final Memorandum and this Agreement and that:

 

19



--------------------------------------------------------------------------------

(i) the representations and warranties of the Companies in this Agreement are
true and correct in all material respects (other than the representations and
warranties set forth in Section 1(rr), (ss) and (tt) which shall be true and
correct in all respects) on and as of the Closing Date with the same effect as
if made on the Closing Date, and the Companies have complied with all the
agreements and satisfied all the conditions on their part to be performed or
satisfied hereunder at or prior to the Closing Date; and

(ii) since the date of the most recent financial statements included in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto), there has been no material adverse change in the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company, individually, or of Holdings and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated by the Pricing Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).

(d) At the Time of Execution, Holdings shall have caused the Independent
Accountants to furnish to the Initial Purchasers a comfort letter, dated the
Time of Execution, in form and substance satisfactory to counsel for the Initial
Purchasers with respect to the audited and any unaudited or pro forma financial
information in the Pricing Disclosure Package. On the Closing Date, Holdings
shall have caused the Independent Accountants to furnish to the Initial
Purchasers a comfort letter dated the Closing Date, in form and substance
satisfactory to counsel for the Initial Purchasers and reaffirming or updating
as of a more recent date, the information in the comfort letter dated the Time
of Execution.

(e) Subsequent to the Time of Execution or, if earlier, the dates as of which
information is given in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there shall not have been
(i) any change or decrease specified in the letter or letters referred to in
paragraph (d) of this Section 6; or (ii) any change, or any development
involving a prospective change, in or affecting the condition (financial or
otherwise), prospects, earnings, business or properties of the Company or of
Holdings and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto) the effect of which, in any
case referred to in clause (i) or (ii) above, is, in the sole judgment of the
Representative, so material and adverse as to make it impractical or inadvisable
to proceed with the offering or delivery of the Securities as contemplated by
the Pricing Disclosure Package and the Final Memorandum (exclusive of any
amendment or supplement thereto).

(f) The Companies and the Trustee shall have entered into the Indenture in form
and substance reasonably satisfactory to the Representative, and the
Representative shall have received counterparts, conformed as executed, thereof.

(g) Each of the Guarantors shall have executed a Guarantee in form and substance
reasonably satisfactory to the Representative, and the Initial Purchasers shall
have received counterparts, conformed as executed, thereof.

 

20



--------------------------------------------------------------------------------

(h) The Companies and the Initial Purchasers shall have entered into the
Registration Rights Agreement.

(i) The Notes shall be eligible for clearance and settlement through the
Depository Trust Company.

(j) Each of the Companies shall have taken all necessary corporate action
required to execute, deliver and perform the obligations under the Transaction
Documents (including, without limitation, the Refinancing and the application of
the proceeds from the issuance of the Securities).

(k) Subsequent to the Time of Execution, there shall not have been any decrease
in the rating of any debt securities of any of the Companies by any “nationally
recognized statistical rating organization” registered under Section 15E of the
Exchange Act or any notice given of any intended or potential decrease in any
such rating or of a possible change in any such rating that does not indicate
the direction of the possible change.

(l) Prior to the Closing Date, the Companies shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all respects when and as provided in this Agreement, or if any of
the opinions and certificates mentioned above or elsewhere in this Agreement
shall not be in all material respects reasonably satisfactory in form and
substance to the Representative and counsel for the Initial Purchasers, this
Agreement and all obligations of the Initial Purchasers hereunder may be
canceled at, or at any time prior to, the Closing Date by the Initial
Purchasers. Notice of such cancellation shall be given to the Companies in
writing or by telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers,
at 80 Pine Street, New York, New York 10005.

7. Reimbursement of Expenses. If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied, because of any
termination pursuant to Section 10 hereof or because of any refusal, inability
or failure on the part of any Company to perform any agreement herein or comply
with any provision hereof other than by reason of a default by any of the
Initial Purchasers, the Companies, jointly and severally, agree to reimburse the
Initial Purchasers severally through the Representative promptly after demand
for all reasonable out-of-pocket expenses (including reasonable fees and
disbursements of counsel) that shall have been incurred by them in connection
with the proposed purchase and sale of the Securities.

 

21



--------------------------------------------------------------------------------

8. Indemnification and Contribution.

(a) The Companies jointly and severally agree to indemnify and hold harmless
each Initial Purchaser, the directors, officers, employees, affiliates and
agents of each Initial Purchaser and each person who controls any Initial
Purchaser within the meaning of either the Act or the Exchange Act against any
and all losses, claims, damages or liabilities, joint or several, to which they
or any of them may become subject under the Act, the Exchange Act or other
Federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Pricing Disclosure Package, any
Issuer Written Communication, the Final Memorandum (or in any supplement or
amendment thereto) or any information provided by any Company to any holder or
prospective purchaser of Securities pursuant to Section 5(h), or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Companies will not be liable in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon any such
untrue statement or alleged untrue statement or omission or alleged omission
made in the Pricing Disclosure Package or the Final Memorandum, or in any
amendment thereof or supplement thereto, in reliance upon and in conformity with
written information furnished to the Companies by or on behalf of any Initial
Purchaser specifically for inclusion therein. This indemnity agreement will be
in addition to any liability which the Companies may otherwise have.

(b) Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless each Company, each of its directors, each of its officers, each of
its employees, each of its agents and each person who controls a Company within
the meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Companies to each Initial Purchaser, but only with
reference to written information relating to such Initial Purchaser furnished to
the Companies by or on behalf of such Initial Purchaser specifically for
inclusion in the Pricing Disclosure Package, the Final Memorandum (or in any
amendment or supplement thereto) or any Issuer Written Communication. This
indemnity agreement will be in addition to any liability which any Initial
Purchaser may otherwise have. The Companies acknowledge that the statements set
forth in the paragraph related to stabilization, syndicate covering transactions
and penalty bids and the second sentence in the fourteenth paragraph, each under
the heading “Private Placement” in the Preliminary Memorandum and Final
Memorandum, constitute the only information furnished in writing by or on behalf
of the Initial Purchasers for inclusion in the Pricing Disclosure Package and
Final Memorandum (or in any amendment or supplement thereto).

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall

 

22



--------------------------------------------------------------------------------

be entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel to represent the indemnified party in an action, the indemnified party
shall have the right to employ separate counsel (including local counsel), and
the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding,
and does not include any statement as to or any findings of fault, culpability
or failure to act by or on behalf of any indemnified party. An indemnifying
party shall not be liable under this Section 8 to any indemnified party
regarding any settlement or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim or action) unless such settlement, compromise or consent is consented to
by such indemnifying party, which consent shall not be unreasonably withheld.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Companies and the Initial Purchasers, severally and
not jointly, agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending same) (collectively “Losses”) to which one or
more of the Companies and the Initial Purchasers may be subject in such
proportion as is appropriate to reflect the relative benefits received by the
Companies on the one hand and by the Initial Purchasers on the other hand from
the offering of the Securities; provided, however, that in no case shall any
Initial Purchaser (except as may be provided in any agreement among the Initial
Purchasers relating to the offering of the Securities) be responsible for any
amount in excess of the purchase discount or commission applicable to the
Securities purchased by such Initial Purchaser hereunder. If the allocation
provided by the immediately preceding sentence is unavailable for any reason,
the Companies and the Initial Purchasers shall contribute in such proportion as
is appropriate to reflect not only such relative benefits but also the relative
fault of

 

23



--------------------------------------------------------------------------------

the Companies on the one hand and of the Initial Purchasers on the other hand in
connection with the statements or omissions which resulted in such Losses, as
well as any other relevant equitable considerations. Benefits received by the
Companies shall be deemed to be equal to the total net proceeds from the
offering (before deducting expenses) received by the Issuers, and benefits
received by the Initial Purchasers shall be deemed to be equal to the total
purchase discounts and commissions. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information provided by the Companies on the one hand
or the Initial Purchasers on the other, the intent of the parties and their
relative knowledge, information and opportunity to correct or prevent such
untrue statement or omission. The Companies and the Initial Purchasers agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation which does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this Section 8(d), no Initial Purchaser shall be required to contribute any
amount in excess of the discount received by such Initial Purchaser in
connection with the Securities distributed by it. Notwithstanding the provisions
of this paragraph (d), no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this Section 8, each person who controls an Initial Purchaser within the
meaning of either the Act or the Exchange Act and each director, officer,
employee, affiliate and agent of an Initial Purchaser shall have the same rights
to contribution as such Initial Purchaser, and each person who controls a
Company within the meaning of either the Act or the Exchange Act and each
officer, director, employee and agent of a Company shall have the same rights to
contribution as such Company, subject in each case to the applicable terms and
conditions of this paragraph (d).

9. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(at the respective purchase prices set forth in Section 2 and in the respective
proportions which the amount of Securities set forth opposite their names in
Schedule I hereto bears to the aggregate amount of Securities set forth opposite
the names of all the remaining Initial Purchasers) the Securities which the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase; provided, however, that in the event that the aggregate amount of
Securities which the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase shall exceed 10% of the aggregate amount of Securities
set forth in Schedule I hereto, the remaining Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Securities, and if such nondefaulting Initial Purchasers do not purchase all
the Securities, this Agreement will terminate without liability to any
nondefaulting Initial Purchaser or the Companies. In the event of a default by
any Initial Purchaser as set forth in this Section 9, the Closing Date shall be
postponed for such period, not exceeding five Business Days, as the
Representative shall determine in order that the required changes in the Pricing
Disclosure Package and the Final Memorandum or in any other documents or
arrangements may be effected. Nothing contained in this Agreement and no action
taken under this paragraph shall relieve any defaulting Initial Purchaser of its
liability, if any, to the Companies or any nondefaulting Initial Purchaser for
damages occasioned by its default hereunder.

 

24



--------------------------------------------------------------------------------

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representative, by notice given to the Issuers prior to
delivery of and payment for the Securities, if at any time prior to such time
(i) trading in any of Holdings’ securities shall have been suspended by the
Commission or the New York Stock Exchange or trading in securities generally on
the New York Stock Exchange, the American Stock Exchange or the Nasdaq National
Market shall have been suspended or limited or minimum prices shall have been
established on any such Exchange or the Nasdaq National Market; (ii) a banking
moratorium shall have been declared either by Federal or New York State
authorities; or (iii) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war or
other calamity or crisis the effect of which on financial markets is such as to
make it, in the sole judgment of the Representative, impracticable or
inadvisable to proceed with the offering or delivery of the Securities as
contemplated by the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Companies
or their respective officers and of the Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Initial Purchasers or the
Companies or any of the officers, directors, employees, agents or controlling
persons referred to in Section 8 hereof, and will survive delivery of and
payment for the Securities. The provisions of Sections 7, 8 and 11 hereof shall
survive the termination or cancellation of this Agreement.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Initial Purchasers, will be mailed, delivered or
telefaxed to the Representative (fax no.: (646) 291-1469 and confirmed to 388
Greenwich Street, New York, New York 10013), Attention: General Counsel; if sent
to the Companies, will be mailed, delivered or telefaxed to Crown Holdings,
Inc., One Crown Way, Philadelphia, PA 19154-4599, Attention: General Counsel
(fax no.: (215) 676-6011), with a copy to Dechert LLP, Cira Center, 2929 Arch
Street, Philadelphia, PA 19104, Attention: William G. Lawlor (fax no.:
(215) 994-2222).

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 8 hereof, and, except
as expressly set forth in Section 5(h) hereof, no other person will have any
right or obligation hereunder.

14. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York. Any right to trial by jury
with respect to any claim or proceeding related to or arising out of this
Agreement or any transaction or conduct in connection herewith is waived.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier, facsimile, email or other
electronic transmission (i.e., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart to this Agreement.

 

25



--------------------------------------------------------------------------------

16. No Advisory or Fiduciary Responsibility. Each of the Companies acknowledges
and agrees that (i) the purchase and sale of the Securities pursuant to this
Agreement is an arm’s length commercial transaction between the Companies, on
the one hand, and the Initial Purchasers, on the other, (ii) in connection
therewith and with the process leading to such transaction each Initial
Purchaser is acting solely as a principal and not the agent or fiduciary of the
Companies, (iii) no Initial Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Companies with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Companies on other
matters) or any other obligation to the Companies except the obligations
expressly set forth in this Agreement and (iv) the Companies have consulted
their own legal and financial advisors to the extent they deemed appropriate.
Each of the Companies agrees that it will not claim that any Initial Purchaser
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to it, in connection with such transaction or the process leading
thereto.

17. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

18. Definitions. The terms which follow, when used in this Agreement, shall have
the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

“Commission” shall mean the Securities and Exchange Commission.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

“Regulation D” shall mean Regulation D under the Act.

“Regulation S” shall mean Regulation S under the Act.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

26



--------------------------------------------------------------------------------

19. Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America or the courts of the State of New York in each case sitting in the
borough of Manhattan, the city of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Related Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement among the
Companies and the several Initial Purchasers.

 

Very truly yours, CROWN AMERICAS LLC By:  

/s/ Kevin Clothier

  Name:   Kevin Clothier   Title:   Vice President and Treasurer CROWN AMERICAS
CAPITAL CORP. V By:  

/s/ Kevin Clothier

  Name:   Kevin Clothier   Title:   Vice President and Treasurer CROWN HOLDINGS,
INC. By:  

/s/ Thomas A. Kelly

  Name:   Thomas A. Kelly   Title:   Senior Vice President and Chief Financial
Officer

[Signature Page to Purchase Agreement (Dollar)]



--------------------------------------------------------------------------------

GUARANTORS: CR USA, INC. CROWN BEVERAGE PACKAGING PUERTO RICO, INC. CROWN
CONSULTANTS, INC. CROWN CORK & SEAL COMPANY (DE), LLC CROWN CORK & SEAL COMPANY,
INC. CROWN FINANCIAL CORPORATION CROWN INTERNATIONAL HOLDINGS, INC. CROWN
PACKAGING TECHNOLOGY, INC. FOREIGN MANUFACTURERS FINANCE CORPORATION NWR, INC.
By:  

/s/ Kevin Clothier

  Name:   Kevin Clothier   Title:   Vice President and Treasurer

 

CROWN CORK & SEAL USA, INC. By:  

/s/ Kevin Clothier

  Name:   Kevin Clothier   Title:   Assistant Treasurer CROWN BEVERAGE
PACKAGING, LLC By:  

/s/ Kevin Clothier

  Name:   Kevin Clothier   Title:   Assistant Treasurer

[Signature Page to Purchase Agreement (Dollar)]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and

accepted as of the date first above written.

 

CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Justin Tichauer

  Name:   Justin Tichauer   Title:   Director

For itself and the other several Initial Purchasers

named in Schedule I to the

foregoing Agreement.

[Signature Page to Purchase Agreement (Dollar)]